Citation Nr: 0126499	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  95-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1974 to March 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which the evaluation 
for bronchial asthma was increased to 60 percent.  


FINDING OF FACT

The veteran's bronchial asthma is not pronounced, with very 
frequent asthmatic attacks and severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  The service-
connected bronchial asthma is manifested by Forced Expiratory 
Volume in one second (FEV-1) between 50and 67 percent of 
predicted and a ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) between 99 and 
101 percent of predicted.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5103A and 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 (1996 & 2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court Of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The veteran's service-connected bronchial asthma is currently 
evaluated as 60 percent disabling under Diagnostic Code 6602.  
The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the respiratory 
system, as set forth in 38 U.S.C.A. § 4.97.  See 61 Fed. Reg. 
46720-46731 (1996).  Where law and regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board has considered the veteran's claim 
under both the old and new rating criteria.  

Under the rating criteria which were effective prior to 
October 7, 1996, Diagnostic Code 6602, a 60 percent rating is 
warranted when the asthma is severe, with frequent attacks of 
asthma (one or more attacks per week) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor is precluded.  A 100 
percent rating is warranted where the asthma is pronounced, 
with very frequent asthmatic attacks and severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

Under the new rating criteria, which are effective from 
October 7, 1996, bronchitis is rated according to the degree 
of impairment on pulmonary function tests.  A 60 percent 
rating is warranted where pulmonary function testing revealed 
that FEV-1 is 40 to 55 percent of predicted; FEV-1/FVC is 40 
to 55 percent of predicted, or; at least monthly visits to a 
physician for required care or exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted where pulmonary function testing revealed that 
FEV-1 is less than 40 percent of predicted, or; FEV-1/FVC is 
less than 40 percent of predicted, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2001).

After considering all of the evidence of record, under the 
schedular criteria in effect prior to October 7, 1996, the 
Board finds that the bronchial asthma is not pronounced, with 
very frequent asthmatic attacks and severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health. Private 
medical records show that the veteran suffered a bronchial 
asthma attack in March 1993.  In May 1993 there was 
expiratory rasping with slight sibilance.  The veteran was 
seen for therapy for shortness of breath in July 1993.  There 
was hoarseness in the veteran's lungs in September 1993.  He 
complained of burning, shortness of breath, and strong pain 
in the chest in November 1993.  VA outpatient treatment 
records, dated December 1993 to July 1996 show that the 
veteran was seen for bronchial asthma.  In December 1993 his 
chest was within normal limits.  In February and November 
1994 and July 1955 there was expiratory wheezing in the 
lungs.  

Private medical records show that the veteran complained of 
hoarseness in May 1994.  In June 1994 he reported a very 
strong cough for 2 weeks.  The veteran described catarrh, a 
cough with yellowish phlegm and shortness of breath in August 
and October 1994.  In February 1995 there was expiratory 
sibilance. In January 1997 the veteran was seen in a private 
hospital complaining of shortness of breath.  On examination 
of the lungs there were crackles, rhonchi and wheezes on both 
pulmonary fields with prolonged expiratory phase.  Severe 
impairment of health due to the asthma is not noted in either 
the treatment records or the disability evaluation 
examinations.  

The Board further finds that, under the subsequently enacted 
schedular criteria, the bronchial asthma has not resulted in 
pulmonary function testing results with FEV-1 less than 40 
percent of predicted or FEV-1/FVC less than 40 percent of 
predicted.  The pulmonary function tests have consistently 
shown better function than those levels.  The February 1994 
pulmonary function test showed FEV-1 was 58 percent of 
predicted and FEV-1/FVC was not obtainable.  The May 1995 
pulmonary function test showed FEV-1 was 67 percent of 
predicted and FEV-1/FVC was 99 percent of predicted.  The May 
1997 pulmonary function report provided that FEV-1 was 50 
percent of predicted and FEV-1/FVC not obtainable.  The 
January 1999 VA pulmonary function report provided that FEV-1 
was 67 percent of predicted and FEV-1/FVC was 101 percent of 
predicted.  

The Board also finds that the veteran does not have more than 
one attack per week with episodes of respiratory failure, and 
the disorder does not require daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  At the February 1994 VA examination the veteran 
reported recurrent episodes of bronchial asthma which 
required inhaled beta-agonists and IV fluids at the emergency 
room.  The veteran stated that cold weather and physical 
activity and even mainly brought on these episodes with 
shortness of breath and chest pain.  The lungs showed 
bilateral expiratory wheezing in both lung fields.  Attacks 
were almost daily and persisted with mild respiratory 
difficulty as baseline.  The veteran stated that the cough 
was productive with sputum, which varied from white, yellow 
or green, and that there was dyspnea with slight exercise.  
There was no evidence of infectious process at the time of 
the examination.  

The veteran reported that every 7 -10 days he had to go to 
the emergency room for IV therapy to control his asthma at 
the May 1995 VA examination.  He stated that he became 
breathless on minimal efforts and sometimes even at rest.  
The veteran described a chronic cough with clear yellow 
sputum at times.  Upon examination the chest showed prolonged 
expiratory phase and lungs showed later expiratory wheezes.  
There was no evidence of cor pulmonale.  The veteran had 
tightness in his chest on a daily basis.  There was a chronic 
cough with clears yellow sputum and dyspnea on effort and 
sometimes even at rest.  There was no evidence of recent 
respiratory infection.  

At the May 1997 VA examination the veteran reported daily 
chest tightness, cough, wheezing and dyspnea lasting a few 
hours.  Examination of the chest showed prolonged expiratory 
phase with late expiratory wheezing bilaterally.  There was 
no clubbing, no cyanosis and no left ventricular 
accessibility.  There was no evidence of cor pulmonale.  The 
veteran reported weekly asthmatic attacks and daily chest 
tightness.  A chronic cough with yellow sputum present was 
noted.  In February 1997 there was bilateral 
bronchopneumonia.  

The veteran, at the June 1999 VA examination, complained of a 
persistent dry and productive cough on a daily basis.  He 
denied hemoptysis, no anorexia, but complained of dyspnea on 
exertion upon climbing one flight of stairs.  The veteran 
referred one or two episodes of bronchial asthma per month.  
There was adequate baseline functional status between 
attacks.  Upon examination bilateral inspiratory and 
expiratory wheezes in all lung fields with occasional 
inspiratory rhonchi was noted.  The veteran denied any weight 
changes.  The May 1999 chest x-rays was normal.  The Board 
also notes that although the veteran has reported having 
recurring asthma attacks respiratory failure is not shown in 
any of the medical evidence.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 60 percent for bronchial asthma are not met under either 
the old or the new rating criteria.

The Board finds that the medical findings on examination are 
of greater probative value than the veteran's April 1995 RO 
hearing testimony regarding the severity of his service-
connected bronchial asthma.  

Further, the Board finds that VA has satisfied its duties to 
notify and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations.  


ORDER

An increased evaluation for bronchial asthma is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

